      Case: 3:16-cr-00166-JGC Doc #: 31 Filed: 03/28/19 1 of 2. PageID #: 237



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 3:16CR166
                                                    )
                Plaintiff,                          )   JUDGE JAMES G. CARR
                                                    )
        v.                                          )
                                                    )
 PABLO DURAN RAMIREZ                                )   UNITED STATES’
                                                    )   STATUS REPORT
                Defendant.                          )
                                                    )

       On March 1, 2019, this Court held a status conference regarding the Defendant’s

sentencing and asked the parties to prepare status reports by March 29. The United States hereby

provides the following status update.

       The United States provided the Defendant with transcripts of his relevant jail calls on

February 21, 2019. The United States has also provided the Defendant with a Financial

Statement of Debtor form to fill out, as agreed to in the plea agreement. The United States

remains prepared to assess the Defendant’s financial reports when he submits them.



                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Dana Mulhauser
                                                         Dana Mulhauser (NY)
                                                         Trial Attorney, Department of Justice
                                                         Chelsea S. Rice (OH: 0076905)
                                                         Assistant United States Attorney
                                                         950 Pennsylvania Avenue NW
                                                         Washington, DC 20530
                                                         (202) 305-0007
                                                         Dana.Mulhauser.usdoj.gov
      Case: 3:16-cr-00166-JGC Doc #: 31 Filed: 03/28/19 2 of 2. PageID #: 238



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of March, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Dana Mulhauser
                                                       Dana Mulhauser
                                                       Trial Attorney




                                                  2
